Citation Nr: 0728765	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-23 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (RO).  The claims file is in the 
jurisdiction of the Regional Office in Chicago, Illinois.


FINDING OF FACT

The veteran's PTSD is manifested by intrusive thoughts, 
flashbacks, nightmares, anger or rage, sleep disturbance or 
insomnia, depression, anxiety, social isolation, 
irritability, mild memory impairment, obsessive and 
ritualistic behavior, and difficulty concentrating.  The 
evidence of record also showed that the veteran was alert and 
fully oriented, appropriately dressed, neatly groomed, 
coherent, goal-directed, organized, and relevant thoughts, 
normal speech, intact judgment and insight, no homicidal or 
suicidal ideation, and no hallucinations or delusions.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in September 2003 advised the veteran of 
the foregoing elements of the notice requirements.  Although 
notice was not provided to the veteran prior to the initial 
adjudication of his claim informing him that a disability 
rating and an effective date would be assigned should the 
claim of service connection be granted, the Board finds that 
the veteran has not been prejudiced.  "In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his VA treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, the veteran has been 
provided with a VA psychiatric examination during the course 
of this appeal.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of a disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v.  
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 70 percent 
when there is objective evidence demonstrating occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to suicidal ideation; obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted where there is total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 71-80 indicates that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  A GAF score of 61-70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  A GAF score of 
51-60 indicates moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., having few friends or having conflicts with peers or 
co-workers).  A GAF score of 41-50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  DSM-IV at 46-47.  

By a December 2003 rating decision, service connection was 
granted for PTSD, and a 70 percent evaluation was assigned, 
effective August 18, 2003, the date of his claim.  The 
veteran subsequently filed a timely appeal of this decision, 
seeking a higher initial evaluation.

A January 2003 VA treatment record noted the veteran's 
complaints of fits of rage every 2 to 3 days, anger, concern 
that he could hurt someone, complete lack of fear, sleep 
difficulty, nightmares ones per week, daily intrusive 
thoughts and recollections, difficulty concentrating, and 
disorientation to time, place, and situation while driving.  
The report noted that the veteran denied any physical 
confrontations or homicidal or suicidal ideation.  The 
veteran stated that he has been married for 2 years, and was 
working at two jobs, which he enjoyed.  Upon mental status 
examination, the veteran was adequately groomed, cooperative, 
polite, and amused.  His speech was normal, his mood was 
generally very good, and his affect was within normal limits, 
except for inappropriate laughing.  His perception, thought 
content, and thought process were normal, and he denied 
hallucinations.  His insight was adequate, and he was alert 
and fully oriented.  His critical judgment was questionable, 
and he reported poor concentration.  The VA physician 
diagnosed anxiety, rule out PTSD, and rule out impulse 
control disorder, and a GAF score of 45 was assigned.

A March 2003 VA treatment record revealed that the veteran 
was still experiencing sleep difficulty, but that he was 
sleeping better with medication.  The veteran noted a 
decrease in his temper and the frequency of his anger 
outbursts, and a decrease in nightmares.  The veteran stated 
that he still experienced some disorientation while driving, 
and had some memory problems.  Upon mental status 
examination, the veteran's mood was moderately depressed and 
anxious, and he expressed a full range of affect.  He was 
casually dressed and neatly groomed.  The VA physician noted 
that the veteran had significant problems with anger.  The 
report further noted that the veteran was working two jobs, 
and was involved in an association that established a PTSD 
clinic for servicemen currently on active duty.  The veteran 
reported that his home life and family were the best aspects 
of his life.

VA treatment records from April 2003 and May 2003 noted the 
veteran's complaints of explosive temper and depression.  The 
records indicate that the veteran was attending group 
sessions to manage stress.  Mental status examinations 
revealed that the veteran was neat, cooperative, anxious, 
jumpy, and sad and tearful when describing traumatic events.  
Homicidal and suicidal ideation were denied, and the veteran 
exhibited no psychotic symptoms.  The reports concluded with 
a diagnosis of anxiety disorder most likely PTSD, and a GAF 
score of 55 was assigned.

July 2003 and August 2003 VA treatment records noted that 
medication helped to reduce the veteran's intrusive thoughts, 
nightmares, and irritability, but that he had nightmares two 
times per week.  The veteran complained of difficulty showing 
emotions, an inability to get close to people, and difficulty 
sleeping.  Upon mental status examination, the veteran was 
neat, cooperative, and anxious.  His speech was logical, and 
he had goal-directed thoughts.  The veteran's symptoms 
included intrusive thoughts, nightmares, irritability, 
avoidance of triggers, affective numbing, sense of 
foreshortened future, and circumscribed amnesia related to 
Vietnam.  The veteran's cognitive insight was within normal 
limits, and he denied homicidal and suicidal ideation and 
psychotic symptoms, except vivid images of jungles and 
combat.  The veteran was given a return to work note for 4 
hours per day, 5 days per week in a less stressful position.  
The reports concluded with a diagnosis of chronic PTSD due to 
combat trauma, and a GAF score of 55 was assigned.

In October 2003, the veteran participated in a VA fee-based 
psychiatric evaluation.  He complained of irritability, 
depression, anger, social isolation, nightmares, flashbacks, 
irritability, and prior suicidal thoughts.  The veteran 
stated that his temper was a big problem, and that he doesn't 
get along well with people.  The veteran further stated that 
he was trained to kill and actually misses killing.  On one 
occasion, the veteran held a gun to a man's ear in the street 
after a confrontation.  The veteran noted multiple legal 
problems related to his bad temper.  He reported that his 
relationship with is wife is excellent, and that he has a 
good relationship with his parents, but he does not have any 
friends and does not socialize with people.

Upon mental status examination, the veteran was noted to have 
the ability to maintain minimal personal hygiene and other 
basic activities of daily living, although he did have 
obsessive and ritualistic behavior that interfered with some 
of his routine activities.  The veteran was neatly groomed, 
although unshaven and slightly disheveled.  He was irritable 
and easily defensive with an anxious, irritable, and 
depressed mood.  The veteran's thought process was coherent 
and organized, and he had no tangentiality or loosening of 
associations.  His thought content was relevant and non-
delusional.  The veteran denied homicidal and suicidal 
ideation, as well as hallucinations.  The veteran's speech 
was normal and his insight and judgment were intact.  The 
veteran was alert and fully oriented with some memory 
impairment.  The report concluded with a diagnosis of PTSD, 
and a GAF score of 50 was assigned.

An October 2003 VA treatment record noted that medication was 
reducing the veteran's reexperiencing and nightmares, but 
that the veteran was still experiencing nightmares.  The 
report also noted that the veteran was working a part-time 
job.  Upon mental status examination, the veteran was neat, 
cooperative, and less anxious.  His speech was logical and 
his thoughts were goal-directed.  His symptoms included 
reexperiencing, hyperarousal, avoidance of triggers, 
affective numbing, sense of foreshortened future, and 
circumscribed amnesia related to Vietnam.  The veteran's 
cognitition was within normal limits and he denied homicidal 
and suicidal ideation.  The veteran denied psychotic signs, 
except vivid images of jungles and combat.  The report 
diagnosed chronic PTSD, and a GAF score of 55 was assigned.  
The report concluded that the veteran's symptoms and 
impairments were moderate.

VA treatment records from November 2003 indicate that the 
veteran was handling his 30 hour per week job without 
problems, and wanted to work for 40 hours per week as a 
security guard.  He was sleeping well, and had no nightmares 
or daytime irritability.  A treatment record from later that 
same month noted that the veteran had started work full-time 
as a security guard, and that he was experiencing increased 
irritability and intrusive thoughts.

A December 2003 VA treatment record noted that the veteran 
was not troubled by daytime reexperiencing except for vivid 
images of jungles and combat, had no anger or irritability, 
had no nightmares, and was tolerating his job.  Upon mental 
status examination, he was neat and cooperative, had logical 
speech and goal-directed thoughts, and his cognition was 
within normal limits.  The veteran denied homicidal or 
suicidal ideation and psychotic signs.  The diagnosis was 
chronic PTSD, and a GAF score of 71 was assigned.  The VA 
physician noted that the veteran had minimal symptoms and 
impairments while working full-time.

A March 2004 VA treatment record noted the veteran's 
complaints of sleep difficulty and that he had been 
reprimanded at work three times in the past week.  Upon 
mental status examination, he was neat and cooperative, had 
logical speech and goal directed thoughts, and his cognition 
was within normal limits.  The veteran denied homicidal or 
suicidal ideation and psychotic signs.  Chronic PTSD was 
diagnosed, and a GAF score of 50 was assigned.  The VA 
physician noted that the veteran was partially and 
permanently disabled due to PTSD, and could continue a low 
key, low stress job for 15 to 25 hours per week.

In a September 2004 notice of disagreement, the veteran 
stated that he has been prescribed medication for 
hallucinations and nightmares, and that he frequently forgets 
where he is going and why, particularly while driving.  The 
veteran recounted one instance where he was unable to recall 
his wife's name.

VA treatment records from February 2005 through April 2005 
noted the veteran's complaints of nightmares, anger 
outbursts, forgetfulness, dissociative episodes, and 
aggressive behavior at work leading to his termination.  
Mental status examinations revealed that the veteran's 
appearance was appropriate, he was alert and fully oriented, 
his mood and affect were intact, his thought content was 
relevant, he had good eye contact, was coherent and in good 
humor, and had appropriate judgment.  The veteran denied 
homicidal and suicidal ideation and psychotic signs.  The 
veteran had difficulty concentrating and his memory was 
mildly impaired.  The veteran had a strong misanthropic 
ideation, and indicated he had a short fuse.  The diagnosis 
was PTSD, and GAF scores of 60 and 70 were assigned.

In support of his claim, the veteran submitted a Notice of 
Citation and Fine Assessment indicating that, while working 
as a security guard at a bank, the veteran fired a gun at a 
robbery suspect as he was fleeing the bank.  The Citation 
also noted that while on duty patrolling for a community 
services district, the veteran encountered a pick-up truck 
containing four teenagers on school property and fired one 
round from his gun into the right rear tire while attempting 
to apprehend the suspects.  The veteran also submitted a 
video of a television story referencing his incarceration for 
holding a gun to a man's ear in the street after a 
confrontation.  In addition, the veteran submitted a 
spreadsheet of his work history since separation from 
service.  Of the 31 jobs the veteran has held since that 
time, he has quit 8 jobs, resigned from 2 jobs following a 
doctor's instructions, left due to incarceration from 1 job, 
was terminated from 10 jobs, promoted from 2 jobs, 
transferred to a different store from 5 jobs, and in 3 jobs 
his employer went out of business.  Of the veteran's 10 
terminations, 4 were due to excessive force, and 1 was due to 
a "bad attitude."

Based on the analysis of the evidence as outlined below, the 
Board finds that the medical evidence of record does not 
support a disability rating in excess of 70 percent for the 
veteran's service-connected PTSD.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  The veteran's GAF score of 71 
reflects that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors; no more than 
slight impairment in social, occupational, or school 
functioning.  The veteran's GAF score of 70 reflects some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  The 
veteran's GAF scores of 55 and 60 reflect some moderate 
symptoms or some moderate difficulty in social, occupational, 
or school functioning.  The veteran's GAF score of 45 
reflects some serious symptoms or any serious impairment in 
social, occupational, or school functioning.  See DSM-IV at 
46-47.  

The veteran's GAF scores ranged from 45 to 71.  Although GAF 
scores are important in evaluating mental disorders, such a 
wide range of GAF scores does not mandate a particular 
percentage evaluation and the Board must consider all of the 
pertinent evidence of record and set forth a decision based 
on the totality of the evidence in accordance with all 
applicable legal criteria.  See Carpenter, 8 Vet. App. at 
242.  Accordingly, an examiner's classification of the level 
of psychiatric impairment, by word or by a GAF score, is to 
be considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all of the evidence that bears on 
occupational and social impairment.  Id. at 242; see also 38 
C.F.R. § 4.126 (2006); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 
(1995).

The veteran has reported nightmares, difficulty sleeping, 
intrusive thoughts, flashbacks, difficulty concentrating, 
irritability, social isolation, and anger.  VA physicians 
have found the veteran to have a depressed and anxious mood, 
mildly impaired memory, circumstantial amnesia related to 
Vietnam, and obsessive and ritualistic behavior that 
interferes with some of his routine activities.  VA 
physicians have also found the veteran to consistently be 
alert and fully oriented, cooperative, neat and well-groomed, 
with coherent, clear, or relevant speech, intact judgment, 
and intact insight.  While the veteran has had some 
difficulty maintaining employment, some anger outbursts at 
work, and has been found to be partially permanently disabled 
due to his PTSD by one of his VA physicians, his physicians 
have stated that he is able to perform a part-time job.  The 
veteran reported that his home life and family are the best 
part of his life, and that he gets along well with his wife 
and parents.  The veteran also reported hat he participates 
in an association that established a PTSD clinic for 
servicemen currently in active duty.  In summary, the 
evidence of record indicates that the veteran has 
deficiencies in most areas, but is able to maintain some 
relationships and to conduct his own self-care.

The veteran has also reported several disassociative episodes 
where he was unaware of where he was or what he was doing, 
and one episode of having forgotten his wife's name.  
However, the medical evidence demonstrates that the veteran 
was consistently alert and fully oriented, had coherent 
thoughts, was able to conduct his own self-care, had a mildly 
impaired memory, did not report persistent hallucinations and 
delusions, denied homicidal and suicidal ideations, and did 
not exhibit grossly inappropriate behavior.  Although the 
evidence of record indicates substantial impairment in 
occupational and social functioning, the evidence does not 
indicate total impairment.  Accordingly, a 100 percent 
evaluation is not warranted.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An initial evaluation in excess of 70 percent for PTSD is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


